an a a ye ae department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date uil date legend org organization name xx date address address org address identification_number contact telephone number in reply refer to te_ge review staff ein certified mail - return receipt last date for filing a petition with the tax_court march 20xx dear a final adverse determination_letter as to your exempt status under sec_501 c this is of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance the manner in which you operate demonstrates you are transactions operated primarily to further your insiders’ business interests therefore you are operated for a substantial nonexempt purpose in addition you operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt oe purpose rather you were operated for the benefit of private interests and a part of your net_earnings inured to the benefit of outsiders your founder and board members contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter you have appropriately provided forms for december 20xx through 20xx processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc ‘the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service ms dal kt commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeais office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f schedule no or exhibit year period ended oe 886a department of the treasury - internal_revenue_service name of taxpayer 20xx12 org explanation of items legend org organization name issue xx date xyz state motto motto whether org operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 during 20xx facts overview org org is a xyz not-for-profit corporation chartered on may 20xx the articles of incorporation were amended on july 20xx org applied for recognition as a tax-exempt_organization under sec_501 of the internal_revenue_code irc on form_1023 application_for recognition of tax-exempt status on may 20xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as of july 20xx as a tax-exempt_organization as described in sec_501 letter granting an advanced ruling of foundation status classification of a was issued july 20xx the advance_ruling period ended december 20xx application_for recognition of tax-exempt status on its form_1023 org stated its purpose as follows to provide charitable motto to home purchasers that lack the necessary funds to make a down payment but otherwise quality for a mortgage the majority of the recipients of the motto will be first time home purchasers that qualify for a hud mortgage regarding sources of financial support the application stated the following the organization will initially receive a dollar_figure loan from its president direct ongoing future sources of financial support will be derived from fees received by mortgage companies federal returns org filed forms for the calendar years ended 20xx through 20xx org also filed form 1099-misc according to the form_990 that org filed for 20xx revenues received in 20xx consisted of indirect public contributions amounting to dollar_figure payments to mortgage companies for down payments were dollar_figure form 886-acev department of the treasury - internal_revenue_service page -1- schedule no or exhibit year period ended ern 886a department of the ‘i'reasury - internal_revenue_service name of taxpayer 20xx12 org explanation of items legend org organization name xx date xyz state motto motto in 20xx and 20xx org’s only reported activity was that of operating its motto motto program as described in more detail below on part ill of its form_990 for 20xx org states that during 20xx org provides charitable motto to approximately home buyers in 20xx and 20xx org reported that it received dollar_figure and dollar_figure respectively in gross revenue from amounts paid to it by sellers participating in org’s motto program org reported the seller's payments as indirect public donations org also reported that it distributed dollar_figure and dollar_figure respectively in motto to homebuyers for use as down payments and or to pay for closing costs in 20xx and 20xx org’s form_990 part iv line shows that as of december 20xx org had total net assets of dollar_figure operation of org’s motto program motto org through its website flyers advertising and other methods promotes its motto program to builders lenders loan officers mortgage brokers real_estate agents title insurers buyers and sellers many of the participants in org's motto utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may receive gifts to use for the down payment only from a relative employer labor_union charitable_organization close friend governmental agency or public entity the org explains how the motto program works as follows homebuyer obtains approval for a home loan allowing gift funds from a charitable_organization seller builder completes a participating home agreement thi sec_2 decision may be made at anytime by the seller builder org welcomes the enrollment of properties into the program homebuyer chooses a participating home and enters into a contract with seller builder the buyer completes the gift letter and gift funds request forms at this time the lender or realtor normally assists the homebuyer with the completion of these forms the lender ensures that the buyer and seller have properly completed the gift letter participating home agreement and gift funds request and faxes the forms to the org org reviews the forms for completeness and upon approval will countersign and fax the gift letter to lender org wires gift funds to closing office form 886-acrev department of the treasury - internal_revenue_service page -2- schedule no or exhibit year period ended form 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items 20xx12 org legend org organization name xx date xyz state motto motto closing office wires the seller contribution to org within days of successful closing of the loan and faxes a copy of the hud-1 settlement statement to org the closing agent agrees to and the home buyer authorizes the closing agent to return gift funds to org if the sale of the property for which the gift funds were advanced has not closed within four days of the specified date of closing in addition org charges the seller a fee for each property sold seller contributes in the amount of gift funds plus dollar_figure the majority of gifts will be not more than or dollar_figure of the sales_price of the home through org’s motto program buyers receive a gift of the funds that they use for the down payment a house buyer was eligible to participate in org’s motto program only if the buyer purchased a house from a seller that agreed to org’s contractual terms org and sellers entered into agreements that required sellers to pay org an amount equal to the down payment gift that the buyer received under org’s motto program org claimed that the seller’s contribution was not used to provide motto directly to the buyer but the gift funds provide to the buyer are obtained from pre-existing org funds n addition to requiring the seller to pay an amount equal the amount_of_the_gift provided to the house buyer org required sellers to pay org a dollar_figure contribution for general and administrative purposes and to further its efforts to market its down payment gift program educate the general_public about affordable housing opportunities and to provide down payment and or closing cost assistance to other qualified buyers in essence these transactions result in a circular flow of the money org wires gift funds down payment directly to the settlement office designated account on or before the closing date then the seller contribution in the amount of gift funds plus dollar_figure will be delivered to org by wire or overnight mail org does not have any income limitations for its motto program and did not screen applicants for motto based on income the records provided by org did not include data on the buyers’ incomes and gave no indication that org screened on such data rather org’s motto program provided gifts to any homebuyers who qualified for a loan on the stated that there are no income limits imposed by org org org s promotional material and advertising make it clear that anyone is eligible to participate in the program and it is not limited to first-time homebuyers the homebuyers automatically qualify for motto if they qualify for eligible loans such as fha will be owner-occupants of the properties being purchased and the homes being purchased are enrolled in the org program an eligible_loan is any loan program provided by a lender that allows a charitable_organization to provide the homebuyer with gift funds for down payment and or closing costs purposes form 886-a cev department of the treasury - internal_revenue_service page -3- department of the vreasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org legend org organization name xx date xyz state motto motto any home may enter into the org gift program all that is required is that the seller executes a participating home agreement form agreeing to the seller's responsibilities to participate in the program the seller agrees to make a contribution only when and if their home is sold to a participant in the org gift program in its contract with each seller org labeled the seller's payment to org as both a gift and a contribution these contracts obligate the seller in consideration for participating in org’s program to pay org an amount equal to the amount of the motto received by the buyer the participating home agreement contract which was required to be signed by each participating seller states seller agrees to make a total contribution to org in the amount of __ - this total contribution includes the gift funds for down payment in the amount of payment plus a separate contribution of dollar_figure contributions are made through escrow upon the closing of the above referenced org participating home this participating home agreement shall serve as demand upon the close of escrow down org clearly stated that org and any of its authorized agents do not evaluate or warrant the condition of the property or the value of the property and have made no representations either expressed or implied as to property condition or value homebuyer to determine the property condition and value the property being purchased must meet lender loan requirements all lenders required repairs if any must be completed in accordance with applicable guidelines and as agreed to between the seller and buyer it is the sole responsibility of the the parties to the real_estate agents builders and lenders benefited more than incidentally from org’s operations the promotional material of org quoted below clearly demonstrates this benefit real_estate transactions including sellers buyers lenders e e e e increases the number of people who can qualify for a home increases your marketing opportunities brings additional buyers to the marketplace increases your originations and fundings real_estate agents increases the number of people who can qualify for a home increases your marketing opportunities brings additional buyers to the marketplace increases your sales and listings e e e builder seller increases the number of people who can qualify for your home increases your exposure decreases your marketing time maximizes your net_proceeds e e e form 886-a crev department of the treasury - internal_revenue_service page -4- form 886a department of the t'reasury - internal_revenue_service schedule no or name of taxpayer 20xx12 exhibit year period ended explanation of items org legend org organization name law and analysis xx date xyz state motto motto sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single exemption regardless of the number or importance of truly exempt purposes nonexempt purpose if substantial in nature will destroy the it engages primarily in activities that sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1 c -1 d i provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v unied states cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the form 886-aev department of the treasury - internal_revenue_service page -5- schedule no or exhibit year period ended ean 886a department of the reasury - internal_revenue_service name of taxpayer explanation of items 20xx12 org legend org organization name xx date xyz state motto motto organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman's child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization's graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non- profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 c form 886-a ev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer exhibit year period ended explanation of items 20xx12 org legend org organization name xx date xyz state motto motto in 283_fsupp2d_58 d d c 20xx the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 form 886-a crev department of the treasury - internal_revenue_service page -7- borin 886a department of the ‘l'reasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer 20xx12 org explanation of items legend org organization name xx date xyz state motto motto situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations revenue_ruling 20xx-27 20xx-21 c b in part discusses whether motto organizations described in situations operate exclusively for charitable purposes those described in situation sec_1 and are relevant to this discussion the organization described in situation helps low-income families to purchase decent and safe homes in the metropolitan area in which it is located individuals are eligible to participate if they have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before providing funds for motto to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public organization has policies in place to ensure that the grant making staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties further the because the organization described in situation relieves the poor and distressed requires a home inspection to ensure the house is habitable conducts educational seminars had a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation is similar to the organization described in situation except that its staff knows the identity of the party selling the home and may know the identity of the parties involved in the sale the organization receives a payment from the seller the amount of which bears a direct correlation to the amount of motto provided in substantially_all the cases in which the organization provides assistance to the home buyers form 886-acev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service form 886a name of taxpayer schedule no or exhibit year period ended explanation of items 20xx12 org legend org organization name xx date xyz state motto motto and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization because the organization described in situation provides motto amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real_estate related businesses that stand to benefit from the transactions to finance the program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq although org documents state that the down payment gift to a buyer comes from preexisting org funds rather than from the seller's contribution in the transaction org does not solicit outside public contributions or have any other source of funds other than contributions from sellers and related fees because the amount of the contribution is always equal to the amount of the motto provided to the buyer plus the service fee in fact the actual source of the motto is the seller's contribution government’s position org does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 and provides substantial private benefit to persons who do not belong to a charitable_class moreover the organization did not operate in accordance with its representations on form_1023 charitable purposes include relief of the poor and distressed see sec_1 c - d org ’s motto program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation and rev_rul 20xx- form 886-a crev department of the treasury - internal_revenue_service page -9- ern 886a department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended name of taxpayer 20xx12 org explanation of items legend org organization name xx date xyz state motto motto 20xx-21 c b the motto program did not serve exclusively low-income persons org did not screen applicants for motto based on income instead the program is open to anyone without any income limitations who otherwise qualified for these loans only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states supra the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the manner in which org operated its motto program shows that the private benefit to the participating home sellers homebuyers real_estate professionals and other individuals related to the real_estate transactions org facilitated was the intended outcome of org’s operations org’s motto procedures are designed to channel funds in a circular manner from the sellers to the buyers to finance its motto activities org relies exclusively on sellers and other real- estate related businesses that stand to benefit from the transactions it facilitates org secures an agreement from the seller stipulating to this arrangement prior to the closing no motto transactions take place unless org is assured the amount of the down payment plus the fee is or will be paid_by the seller after closing in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose which is described under that code section org’s motto program is not operated in accordance with the internal_revenue_code and regulations which govern qualification for tax exemption under sec_501 of the code org provides motto purportedly in the form of a gift to individuals and families for the purchase of a home org offers its motto to interested buyers regardless of the buyers’ income level or need org’s motto activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operates in the manner that is substantially_similar in all respects to the organization described in situation of rev_rul 2oxx-27 org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 org operates in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes org’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants org does not engage in any educational activities counseling or any other activities that further charitable purposes because org’s primary activity is not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 taxpayer’s position the organization agreed with the revocation the organization signed form_6018 and filed forms for years ending december 20xx 20xx 20xx 20xx and 20xx form 886-a cev department of the treasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20xx12 name of taxpayer org legend org organization name xx date xyz state motto motto conclusion based upon the information noted above it is proposed that the exempt status of the organization be revoked effective january 20xx form_1120 u s_corporation income_tax return should be obtained for the year ended december 20xx and for future tax years form 886-acev department of the treasury - internal_revenue_service page -11-
